Case 4:19-mj-00051-FHM Document 3 Filed in USDC ND/OK on 03/22/19 Page 1 of 5

AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

Northern District of Oklahoma

In the Matter of the Search of
INFORMATION ASSOCIATED WITH
HONGJIN TAN’s ONEDRIVE ACCOUNT
ASSOCIATED WITH USER CID
IBF4BD72B32D757D AND EMAIL
ADDRESS lewistan90@hounail.com, THAT IS
STORED AT PREMISES CONTROLLED BY
MICROSOFT

Case No. 1G-ry- SIF AN

Smee ee ee” ee eee”

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search

of the following person or property located in the NORTHERN District of OKLAHOMA
fidentifv the person or describe the property to be searched and give its location):
See Attachment "A"

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment "B"

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before 2 - 45-19
(not to exceed 14 days)
© in the daytime 6:00 a.m. to 10 p.m. W at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or trom whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Frank H. McCarthy

 

(rane)

C1 1 find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) Ofor days (not to exceed 30).

until, the facts justifying, the later specific date of

Date and time issued: 3-)-19 /O:274M Lat fi ME

Judge's signature

   
  

City and state! Tulsa,OK US Magistrate Judge Frank Mf. McCarthy

Printed name and title
Case 4:19-mj-00051-FHM Document 3 Filed in USDC ND/OK on 03/22/19 Page 2 of 5

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant asd-mventery left with:
lam $1 | 3-21-14 @) 3:58 ty | Mermssls corp.

 

 

 

wed . ~
Inventory made in the presence of :

SA eye my Sy kex

 

Inventory of the property taken and name of any person(s) seized:
}x DVD Carers, \n Symation Pov wirins to ne torset bigot”

- Jewstan90 ® hotmal. com
- CLO! JRFAROIDR320767D

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date: 3-21-15 _ ee ee

Executing officer's signature

—Stxpke. nw Carnnel\e  < esate) Arent

Printed name a ti te

 

 
Case 4:19-mj-00051-FHM Document 3 Filed in USDC ND/OK on 03/22/19 Page 3 of 5

ATTACHMENT A
Property to Be Searched
Hongjin Tan’s ONEDRIVE Account associated with User CID 1BF4BD72B32D757D
and Owner’s MSA Email Address of lewistan90@hotmail.com that is stored at premises owned,
maintained, controlled, or operated by MICROSOFT, a company headquartered at Microsoft

Corporation, One Microsoft Way, Redmond, WA 98052-6399.
Case 4:19-mj-00051-FHM Document 3 Filed in USDC ND/OK on 03/22/19 Page 4 of 5

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by MICROSOFT
To the extent that the information described in Attachment A is within the possession,
custody, or control of MICROSOFT, regardless of whether such information is located within or
outside of the United States, and including any messages, records, files, logs, or information that
have been deleted but are still available to MICROSOFT, or have been preserved pursuant to a
request made under 18 U.S.C. § 2703(f), MICROSOFT is required to disclose the following

information to the government for each account or identifier listed in Attachment A:

a. All identity and contact information, including full name, e-mail address, physical
address (including city, state, and zip code), date of birth, gender, hometown, occupation, and other

personal identifiers;

b. All past and current usernames, account passwords, and names associated with the
accounts;
eC Account status, e-mail addresses provided during registration, and source of

payment (including any credit or bank account number);

d, The dates and times at which the accounts and profiles were created, and the
Internet Protocol (“IP”) address at the time of sign-up;

e. AIL IP logs and other documents showing the IP address, date, time and duration of
each login to the accounts;

f. All data and information associated with the profile page, including photographs,
“bios,” and profile backgrounds and themes;

g. All location data associated with the accounts;
Case 4:19-mj-00051-FHM Document 3 Filed in USDC ND/OK on 03/22/19 Page 5 of 5

h. All documents stored in or shared with other users through the account;

i, All data and information deleted by the users;

j. Accounts linked to the target accounts by cookies.

k. All records pertaining to communications between MICROSOFT and any person

regarding the account, including contacts with support services and records of actions

taken.

I. The identity of the person(s) who communicated with Hongjin Tan’s ONEDRIVE

Account associated with User CID 1BF4BD72B32D757D and Owner’s MSA Email

Address of lewistan90@hotmail.com about matters relating to theft of trade secrets,

including records that help reveal their whereabouts.
The Provider is hereby ordered to disclose the above information to the government within 14
DAYS of service of this warrant.

Il. Information to be seized by the government

All information described above in Section | that constitutes fruits, evidence and
instrumentalities of violations of Title 18, United States Code, Section 1832(a) — Theft of Trade
Secrets and Title 18, United States Code, Section 1030(a)(1) — Fraud and Related Activities in
Connection with Computers involving Hongjin Tan since 1/1/2017 to present, including, for

each account or identifier listed on Attachment A.
